318 S.W.3d 768 (2010)
Aaron Michael KERCHEVAL, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70970.
Missouri Court of Appeals, Western District.
August 31, 2010.
Laura G. Martin, Kansas City, MO, for Appellant.
Jamie P. Rasmussen, Jefferson City, MO, for Respondent.
Before LISA WHITE HARDWICK, C.J., JAMES E. WELSH, and GARY D. WITT, JJ.


*769 ORDER
PER CURIAM:
Aaron Michael Kercheval appeals the circuit court's judgment denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. We affirm. Rule 84.16(b).